NUMBER 13-14-00293-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

SAN PATRICIO COUNTY, TEXAS,                                                  Appellant,

                                            v.

NUECES COUNTY, TEXAS AND
NUECES COUNTY APPRAISAL DISTRICT,                                            Appellees.


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                                     ORDER
             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

       This cause is before the Court on appellant’s unopposed motion to direct the trial

court clerk to forward an original exhibit to this Court. Specifically, appellant requests

attachments 2, 3, and 4 to the affidavit of Rufino Lozano, the Chief Appraiser of the San

Patricio County Appraisal District, which is exhibit 15 to San Patricio County’s motion for
summary judgment in Cause No. 09-5990-C. Copies of such exhibit are located in the

clerk’s record at pages 1575-77, but are not legible.

       The Court, having fully examined and considered appellant’s motion to direct the

trial court clerk to forward an original exhibit, is of the opinion that the motion should be

granted. Appellant’s motion is hereby GRANTED. The clerk of the trial court is hereby

ORDERED to forward attachments 2, 3, and 4 to the affidavit of Rufino Lozano, the Chief

Appraiser of the San Patricio County Appraisal District, which is exhibit 15 to San Patricio

County’s motion for summary judgment admitted in Cause No. 09-5990-C to this Court

within fifteen days from the date of this order.

                                                   PER CURIAM

Delivered and filed the
19th day of December, 2014.




                                              2